DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2,709,312.
CA ’312 teaches a toner comprising toner base particles comprising a binder resin, a violet pigment, a cyan pigment and carbon black.  Specifically, CA ‘312 teaches the use of Pigment Violet 23, Pigment Blue 15:3 and carbon black ([0036]).  The toner is further taught to comprise strontium titanate as an external additive ([0080]).  The carbon black is taught to be present in an amount of from 0.1 to about 5 percent by weight of the colorant system ([0036]).  Please note, while CA ‘312 teaches the amount of each of the violet, cyan and black colorants on the basis of percent of the colorant system, it is understood that this is a typographical error.  In examples of CA ‘312 the violet and cyan toners are used in amounts that would be greater than the recited ranges if the basis of percent of colorant system were used.  For example, the violet colorants are taught to comprise up to 10% of the colorant system ([0036]) and the colorant system is taught to comprise up to 15% of the toner ([0038]).  As such, the upper limit for the violet pigment would be 1.5% of the toner (0.1 x 15% toner = 1.5% toner).  However, in the inventive examples (see pages 44-45 the violet pigment is present in 3.5% of the toner.  As such, it is understood that percentage of the colorant system is the same as percentage of the toner.  The binder resin is taught to comprise a crystalline polyester resin ([0023]).  CA ‘312 further teaches that the toner is to be used in an image forming method as recited by the Applicant in pending claim 9 ([0093-99]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/18/2022